303 So. 2d 431 (1974)
David KURZ, Appellant,
v.
STATE of Florida, Appellee.
No. 74-371.
District Court of Appeal of Florida, Second District.
November 27, 1974.
James A. Gardner, Public Defender, Sarasota, and Samuel J. Swisher, Asst. Public Defender, Sarasota, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
A careful examination of the record discloses that the judgment and sentence of which appellant seeks review was rendered by the court on February 4, 1974. The notice of appeal was filed by appellant, in proper person, on March 14, 1974, in the office of the clerk of the Circuit Court for Lee County, more than 30 days from the rendition of the judgment and sentence.
The appeal not being timely filed within the 30 days provided by law (Rule 6.2, F.A.R.) this court does not have jurisdiction and has, therefore, no alternative but to
Dismiss, sua sponte.
HOBSON, Acting C.J., and BOARDMAN and GRIMES, JJ., concur.